                                                                            Page 1 of 2


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION




RANDALL L. ROLLE,

      Petitioner,

v.                                                        4:17cv316–WS/EMT

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

      Respondent.



                    ORDER ADOPTING MAGISTRATE JUDGE’S
                       REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 25) docketed January 18, 2019. The magistrate judge recommends that

Petitioner’s petition for writ of habeas corpus be DISMISSED IN PART and

DENIED IN PART. Petitioner has filed objections (ECF No. 26) to the magistrate

judge’s report and recommendation.

      Upon review of the record in light of Petitioner’s objections, the court has

determined that the magistrate judge's report and recommendation should be

adopted. Accordingly, it is ORDERED:
                                                                                  Page 2 of 2


      1. The magistrate judge's report and recommendation (ECF No. 25) is

hereby ADOPTED and incorporated by reference into this order.

      2. Petitioner's petition for writ of habeas corpus (ECF No. 1) is DISMISSED

for lack of jurisdiction to the extent it challenges the original or revocation

judgment in Leon County Circuit Court Case No. 2002–CF–47.

      3. Petitioner’s petition for writ of habeas corpus (ECF No. 1) is DENIED to

the extent it challenges any of the judgments in Leon County Circuit Court Case

No. 2002–CF–4016.

      4. The clerk shall enter judgment stating: "Petitioner's petition for writ of

habeas corpus is (1) DISMISSED for lack of jurisdiction to the extent it challenges

the original or revocation judgment in Leon County Circuit Court Case No.

2002–CF–47; and (2) DENIED to the extent it challenges any of the judgments in

Leon County Circuit Court Case No. 2002–CF–4016.”

      5. A certificate of appealability is DENIED.

      DONE AND ORDERED this               26th    day of      March      , 2019.




                                  s/ William Stafford
                                  WILLIAM STAFFORD
                                  SENIOR UNITED STATES DISTRICT JUDGE
